

	

		II

		109th CONGRESS

		1st Session

		S. 83 

		IN THE SENATE OF THE UNITED STATES

		

			January 24, 2005

			Mr. Inouye introduced

			 the following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To amend the Internal Revenue Code of 1986 to provide tax

		  relief for the conversion of cooperative housing corporations into

		  condominiums.

	

	

		1.Nonrecognition of gain or

			 loss on distributions by cooperative housing corporations

			(a)In

			 generalSection 216(e) of the Internal Revenue Code of 1986

			 (relating to distributions by cooperative housing corporations) is amended to

			 read as follows:

				

					(e)Distributions

				by cooperative housing corporations

						(1)In

				generalExcept as provided in regulations—

							(A)no gain or loss

				shall be recognized to a cooperative housing corporation on the distribution by

				such corporation of a dwelling unit to a stockholder in such corporation if

				such distribution is in exchange for the stockholder’s stock in such

				corporation, and

							(B)no gain or loss

				shall be recognized to a stockholder of such corporation on the transfer of

				such stockholder’s stock in an exchange described in subparagraph (A).

							(2)BasisThe

				basis of a dwelling unit acquired in a distribution to which paragraph (1)

				applies shall be the same as the basis of the stock in the cooperative housing

				corporation for which it is exchanged, decreased in the amount of any money

				received by the taxpayer in such exchange.

						(3)ApplicabilityThis

				subsection shall not apply with respect to any dwelling unit the basis of which

				includes financing under any Federal, State, or local program for the purpose

				of assisting the construction of affordable housing cooperatives or the

				conversion of rental units to affordable housing cooperatives.

						.

			(b)Effective

			 dateThe amendment made by this section shall apply to

			 distributions after the date of the enactment of this Act.

			

